By the Oowrt.

Emmett, C. J.
The only error claimed to exist in this record, is that the Judge, to whom the case was submitted, without the intervention of a jury, neglected to file with the Clerk, his decision until twenty days had expired after the term at which it was tried.
The case was tried in term time, on the twenty-second day of September, 1860, but the decision was 'not filed until the twenty-seventh day of December following. It is admitted that the term had been adjourned without day more than twenty days prior to the filing of this decision, although some objection is made as ,to the manner by which this fact is shown.
We are of the opinion that the statute upon which the Plaintiff founds his objection, {Com. Stat. 562, Sec. 41,) does not imperatively require the Judge to file his decision within twenty days after the term, but that it is directory only to the Judge. The District Court, under our system, is the one Court of general jurisdiction; and when it has once tried a case according to law, it does not, like certain Courts of limited jurisdiction, lose its power to render judgment by mere delay beyond a specified time. When the parties have once *296tried and submitted their case, they have done all that can be required ot them. They have no control over the Jndge to force him to decide within the time, for he would have in any event to the last moment to comply with the directions of the statute. They should not therefore be prejudiced by the omission. The parties must necessarily wait until the time has fully expired, before it is known that the judge has failed, to comply, and.then if the omission is fatal, they must be put to the trouble, expense and delay of another trial, without any fault of their own. This would' be putting parties too much in the power of the Court. A partial or prejudiced Judge might indulge his partiality or prejudice to the great injury of the party, by simply delaying to file a decision, which when rendered must inevitably be in his favor.
It is undoubtedly the duty of the Judge to make and file his decision within twenty days as directed by the statute, but as the parties cannot compel him so to do, we think the cause of justice will be best subserved by construing the statute to be directory merely as to the time of making and filing the decision. Mere delay is not likely to prejudice any one but the party entitled to, and who at last obtains, the decision in his favor, and it is not at all probable that he will ever urge such an objection against his own judgment'.
The judgment is affirmed.'